DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102a(1) as being anticipated by Guiducci et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections
In regards to claim 1, Guiducci teaches lubricant composition comprising a mono, di or tri-glyceride of at least one hydroxy polycarboxylic acid and provides the limitation of oil soluble glyceride of the claim [abstract, 0076].  The glyceride is present in amounts of from 0.1 to 5% by weight of the composition [0014].  The composition comprises a major amount of base oil such as a Group I to V oil in amounts of from 50 to 99.5% or from about 85% to about 95% by weight which meets the limitation of oil of lubricating viscosity of the claim [0052, 0053].  The composition can comprise a friction modifier such as molybdenum dialkyldithiocarbamate in amounts of from 0.01 to 5% or from 0.01 to 1.5% and which contributes molybdenum in amounts of from 10 to 1000 ppm or from 400 to 600 ppm [0073 – 0077].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 9, 11 13, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections
In regards to claims 2, 3, Guiducci teaches the composition which comprises molybdenum from the dialkyldithiocarbamate in amounts overlapping the claimed range as previously stated.
In regards to claim 4, Guiducci teaches the composition having the glyceride in amounts overlapping the claimed range.
In regards to claim 5, Guiducci teaches the composition having the glyceride at amounts of from 0.1 to 5% and the friction modifier such as molybdenum dialkyldithiocarbamate in amounts of from 0.01 to 5% as previously stated.  Thus, the relative ratios of the two ingredients overlaps the claimed range.
In regards to claims 6, 7, Guiducci teaches the composition which can optionally comprise a molybdenum dithiophosphate [0067].  Since, it is an optional ingredient among a list of other useful alternatives, it can be absent from the composition and the amount of molybdenum dithiophosphate can be 0%.
In regards to claim 8, Guiducci teaches the composition which can comprise at least one additional friction modifier such as fatty amide which are present in amounts of from 0.01 to 5% [0073].  Thus, the claimed amounts of such amide is obvious.  Oleylamide is a generally known amide lubricant additives which would have been obvious to use in the composition of Guiducci [0005].  Also, oleylamide are well known friction modifiers and thus their used as amide friction modifiers would have been obvious.  For instance, see Walker (US 2010/0081594) paragraph 0135 which provides evidence that oleylamides are known friction modifiers in lubricating oil.  
In regards to claim 9, Guiducci teaches the composition which can comprise the base oil at up to 99.5% in the composition with the remainder of additives, thus providing additives in the claimed range.
In regards to claim 11, Guiducci teaches the composition having a base oil, and additive composition having molybdenum dialkyldithiocarbamate and a glyceride which is a metal-free organic friction modifier as previously discussed.
In regards to claim 13, Guiducci teaches the composition having the claimed limitations as previously discussed.
In regards to claims 27, 28, Guiducci teaches the composition having the claimed ingredients as previously stated.  The composition in useful in a clutch, in gear oils and as an automotive lubricant.  Thus, the means of delivering and/or using such composition or a kit comprising such composition and the use of such composition in devices having rotors are obvious.  The method of using such composition in a gear box and operating the gearbox with such as composition is intrinsically provided when the composition is added to gears having the rolling elements of the claims.
Claims 14, 15, 17, 21 – 24, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guiducci et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections, and further in view of DiBiase et al. (US 2012/0277133)
In regards to claims 14, Guiducci teaches lubricating oil composition having the claimed additives in Group I to V base oil as previously discussed.  The base oil can be synthetic oils such as polyalaphaolefins (PAOs) which are Group IV oils or esters which are Group V oils [0054].  There is no specific recitation of modified polyalphaolefins of the claim.  DiBiase similarly teaches lubricating compositions for gear oils [0006].  The composition comprises base 
In regards to claims 15, 17, 21 – 24, 27, 28, Guiducci and DiBiase combined teach the composition having the claimed base oil and additives as previously discussed, and provides for their use in gears and for kits comprising such composition for use in gears having the claimed rolling elements and wherein when such composition is used in the gear apparatus the method of lubricating and operating a gear box containing the claimed rolling elements using the claimed composition is intrinsically provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771